Citation Nr: 0118766	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  93-09 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
residuals of a ganglionectomy of the left wrist, the minor 
extremity.

2.  Entitlement to an increased rating for anterior cruciate 
ligament deficient, right knee, status post arthroscopy, 
partial meniscectomy currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from July 1983 to May 
1992.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal of decisions by the Department 
of Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).  In June 1992 the RO 
granted service connection for status post ganglionectomy of 
the left wrist and assigned a non-compensable rating.  The 
veteran has perfected an appeal regarding this determination.

The issue of entitlement to an increased rating for anterior 
cruciate ligament deficient, right knee, status post 
arthroscopy and partial meniscectomy will be discussed in the 
Remand section of this decision.


FINDING OF FACT

The residuals of a ganglionectomy of the left wrist, the 
minor extremity, to include a scar, are manifested by 
tenderness, slight limitation of motion, and pain and 
swelling on use. 


CONCLUSION OF LAW

The criteria for a 10 percent rating for the residuals of a 
ganglionectomy of the left wrist, the minor extremity, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.7, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.

The Veterans Claims Assistance Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991). 

In this regard, the veteran was informed in the Statement Of 
The Case (SOC), of the requirements necessary to establish 
his claim.  Additionally, in conjunction with a Board remand 
in November 1999 the veteran underwent a VA examination.  The 
veteran also had a hearing before a member of the Board 
sitting at the RO in August 1999.  In a letter dated in April 
2001 the veteran indicated that he had no more additional 
information submit.  The Board is satisfied that the VA has 
met the requirements per the Veterans Claims Assistance Act.

A review of the service medical records shows the veteran 
underwent an excision of a cyst from the left wrist in 
October 1991.  The service separation examination showed a 
scar on the left wrist.  The lower extremities were 
clinically evaluated as normal.  In a June 1992 rating action 
the RO granted service connection for status post 
ganglionectomy of the left wrist and assigned a non-
compensable rating.  

The veteran received intermittent treatment at VA and non-VA 
medical facilities intermittently from 1994 for to 1998 for 
several disorders.  He was seen at a private facility in May 
and July 1996 for pain and popping of his left wrist.  It was 
reported that he was right handed.  His left wrist was to be 
placed in a splint.

A VA examination was conducted in June 2000.  At that time 
the veteran reported that he lost the ability to grasp items 
on occasion.  He also described episodes of swelling and 
pain.  He was employed with the United States Postal Service.  
He stated that he held the mail in his left hand and any sort 
of increased use of the left wrist would cause him increased 
pain.  

An examination of the left wrist revealed a well-healed, 3-
1/2 centimeter scar on the dorsum of the left wrist.  The 
scar was slightly tender.  It was nonadherent and 
nonulcerated.  Overall, the examiner noted that this was a 
perfectly normal postoperative surgical scar.  The wrist had 
75 degrees of dorsiflexion and 70 degrees of palmar flexion.  
He had 40 degrees of ulnar deviation and 30 degrees of radial 
deviation.  He had no pain on range of motion testing at this 
time.  He made a good fist in the hand and could appose the 
thumb to the remaining fingertips satisfactorily.  His grip 
strength was within normal limits.  The impression was 
possible early left scapholunate dissociation changes.  X-
rays of the left wrist shows mild sclerosis of the lunate 
bone without severe degenerative change or acute abnormality.

The examiner stated that pain could further limit functional 
ability of the left wrist during flare-ups or increased use 
as described.  The examiner indicated that it was not 
feasible to attempt to express this in terms of additional 
limitation of motion.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41 (2000).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a diagnostic code provides for 
compensation based upon limitation of motion, that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 (1998) must also be 
considered, and that examinations upon which the rating 
decisions are based must adequately portray the extent of 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202, 205-07 (1995).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2000).

When a condition not listed in the VA Schedule of Rating 
Disabilities is encountered, it is permissible to rate it 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).

The RO has assigned a noncompensable rating for the residuals 
of a ganglionectomy of the left wrist in accordance with the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 7899-7819.

Under Diagnostic Code 7819, benign new growths of the skin 
may be rated as disfiguring scars.  Unless otherwise provided 
rate Code 7807 through 7819 as for eczema, dependent upon 
location, extent and repugnant or otherwise disabling 
character of manifestations.

Eczema is evaluated under Diagnostic Code 7806.  A 10 percent 
rating under this code requires exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
For a 30 percent rating, there must be exudation or itching 
constant, extensive lesions, or marked disfigurement.

Under Diagnostic Code 7800 for slight disfiguring scars of 
the head, face or neck, a noncompensable rating is warranted.  
A 10 percent evaluation is assigned for moderate 
disfiguration.  A 30 percent may be assigned for severe 
impairment, especially if producing a marked and unsightly 
deformity of eyelids, lips, or auricles.  38 C.F.R. § 4.118 
(2000).

Diagnostic code 7805 provides that scars may be rated based 
on the limitation of motion of the part affected.  A 10 
percent rating is also warranted under diagnostic code 7803 
for scars which are superficial, poorly nourished, with 
repeated ulceration.  Under Diagnostic Code 7804, a 10 
percent rating is warranted for superficial scars, which are 
tender and painful on objective demonstration.

Diagnostic Code 5215 provides for the evaluation of limited 
motion of the wrist. Limitation of motion of the wrist (major 
or minor) to less than 15 degrees of dorsiflexion or palmar 
flexion limited in line with the forearm warrants a 10 
percent evaluation. This is the highest rating permitted 
under this Diagnostic Code.

Diagnostic Code 5214 provides for the evaluation of ankylosis 
of the wrist. When there is wrist ankylosis, in the minor 
extremity, and the ankylosis is favorable in 20 to 30 degrees 
dorsiflexion, a 20 percent rating is assignable. When the 
ankylosis is in any other position except favorable, in the 
minor extremity, a 30 percent rating is assignable.

Full wrist dorsiflexion or extension is zero degrees to 70 
degrees.  Full wrist palmar flexion is zero degrees to 80 
degrees.  Full wrist ulnar deviation is zero degrees to 45 
degrees.  Full wrist radial deviation is zero degrees to 20 
degrees. 38 C.F.R. 4.71, Plate I (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2000).

The veteran's testimony and statements are deemed competent 
with regard to the description of the symptoms of his left 
wrist disorder.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  However, these statements must be considered with 
the clinical evidence of record in conjunction with the 
pertinent rating criteria previously set forth.

In this regard the recent VA examination showed that the scar 
on the left wrist was slightly tender.  Also, there was 
slight impairment in palmer flexion and ulnar deviation.  The 
veteran indicated that in conjunction with sorting the mail 
his left wrist became painful and swollen.  During his 
hearing he reported dropping objects and that he wore a wrist 
brace 2-3 times a week.  Additionally, the examiner confirmed 
that the veteran's left wrist could result in additional 
functional impairment on use and during flare-ups.

After reviewing the medical and lay evidence in conjunction 
with the holding in the Deluca case, it is the Board's 
judgment that the degree of functional impairment resulting 
the residuals of a ganglionectomy of the left wrist more 
nearly approximates the criteria for a tender and painful 
scar.  38 C.F.R. § 4.7 (2000).  Accordingly, a 10 percent 
rating is warranted under Diagnostic Code 7804.  

However, this same evidence does not provide a basis for a 
higher rating.  The recent VA examination showed that the 
scar of the left wrist was nonadherent and nonulcerated with 
no pain on range of motion testing and only slight impairment 
in the range of motion.  He also was able to make a good fist 
and grip strength was within normal limits.  The Board is 
satisfied that any functional impairment is included in the 
current rating.  Accordingly, a rating in excess of 10 
percent is not demonstrated.


ORDER

Entitlement to a 10 percent rating for residuals of a 
ganglionectomy of the left wrist, the minor extremity, is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

As previously discussed, the VCAA of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to the duty to assist.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

In this regard, the issue of an increased rating for the 
right knee disability was previously remanded by the Board to 
the RO in November 1999 for additional development, to 
include a VA examination.  At the time of the remand the 
Board also determined that the issue of service connection 
for arthritis of the right knee was intertwined with the 
issue of an increased rating for the cruciate ligament 
deficient, right knee, status post arthroscopy, partial 
medial meniscectomy.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991).  The Board requested that the RO adjudicate this 
issue, to include consideration of Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If service connection for arthritis of 
the right knee was granted, the RO was to consider whether a 
separate rating percentage should be assigned for the 
arthritis per VAOPGCPREC 23-97, (July 1997) and VAOPGCPREC 9-
98 (August 1998).  It does not appear that the RO formally 
adjudicated this issue.  Stegall v. West, 11 Vet. App. 268 
(1998).

In this regard the requested VA examination was conducted in 
June 2000.  There were abnormal x-ray findings.  The 
diagnosis did not indicate the presence of arthritis.  In 
view of these facts, the Board finds that additional 
development is warranted.

Accordingly, the case is Remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for the right knee disability 
from May 1998 to the present.  

3.  The RO should forward the veteran's 
claims folder for an addendum to the 
orthopedist who conducted the June 2000 
VA examination or another VA orthopedist 
if this individual is unavailable.  The 
examiner is requested again to review the 
claims folder and indicate whether the 
veteran has arthritis of the right knee.  
If yes, whether it is as likely as not 
that the arthritis was caused or is 
aggravated by the service connected right 
knee disability?  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  If additional 
examination or testing it required it 
should be accomplished.  A complete 
rational for any opinion expressed should 
be included in the addendum.

4.  Thereafter, RO should adjudicate the 
issue of entitlement to service 
connection for arthritis of the right 
knee, to include consideration of Allen.  
If the benefit sought is not granted, the 
veteran should be notified of that 
decision and of his appellate rights. 

5.  Thereafter, following any additional 
development deemed appropriate by the RO, 
the RO should readjudicate the issue in 
appellate status, to include consideration 
of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) 
and the Deluca case.  If service 
connection for arthritis of the right knee 
is granted, the RO should also consider 
whether a separate rating percentage 
should be assigned for the arthritis. 

6.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



